Citation Nr: 1220910	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-32 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for hidradenitis suppurativa (HS) of the armpits and sebaceous cysts on the neck (referred to hereinafter as "skin disability").

2.  Entitlement to an evaluation in excess of 10 percent for a fractured right ankle (referred to hereinafter as "right ankle disability").

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period on appeal through June 22, 2010.

4.  Entitlement to an evaluation in excess of 70 percent for PTSD for the period on appeal beginning June 23, 2010.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The previous denials of service connection for left knee arthritis and for left leg/foot neuropathy were continued therein on the basis that no new and material evidence had been submitted.  Previously established evaluations of 50 percent for PTSD, 30 percent for a skin disability, 10 percent for right knee status post anterior cruciate ligament repair, and 10 percent for tender scar residuals of umbilical hernia also were continued.  The previous noncompensable evaluation for a right ankle disability was increased to 10 percent.  Finally, a total disability based on individual unemployability (TDIU) was denied.  The Veteran appealed each of these decisions.

In March 2010, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This matter came before the Board in June 2010.  New and material evidence was not found to reopen the previously denial of service connection for left leg/foot neuropathy.  Evaluations in excess of 10 percent for right knee status post anterior cruciate ligament repair and for a scar from umbilical hernia were denied.  Thus, none of these issues remains on appeal.  New and material evidence was found to reopen the previously denial of service connection for left knee arthritis.  The issues of entitlement to service connection for left knee arthritis, an evaluation in excess of 30 percent for a skin disability, an evaluation in excess of 50 percent for PTSD, and an evaluation (erroneously listed as noncompensable instead of 10 percent) for a right ankle disability, and entitlement to a TDIU were remanded for additional development.

Because of this development, entitlement to a TDIU was granted in a June 2011 rating decision.  Entitlement to service connection for left knee arthritis was granted in a March 2012 rating decision.  In other words, the benefit sought with respect to these issues was granted.  These issues accordingly no longer are on appeal.  

The March 2012 rating decision also increased the evaluation for PTSD from 50 to 70 percent effective June 23, 2010.  The benefit sought partially was granted, in other words.  Since the increase does not cover the entire period on appeal and since an even higher evaluation is possible for the period it does cover, the issues of entitlement to an evaluation in excess of 50 percent for the period through June 22, 2010, and entitlement to an evaluation in excess of 70 percent beginning June 23, 2010, remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As the aforementioned additional development fully or at least substantially has been completed not only with respect to the PTSD issues which remain on appeal but also with respect to the remaining issues concerning a skin disability and a right ankle disability, adjudication on the merits now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

It was noted in the Board's June 2010 decision and remand that the issues of entitlement to an evaluation in excess of 10 percent for the residuals of a gunshot wound to the left foot and entitlement to service connection for a right foot disability as secondary to a right ankle disability had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This still is true.  Since the Board thus does not have jurisdiction over these issues, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's skin disability does not affect more than 40 percent of his entire body or of exposed areas and does not require constant or near-constant systemic therapy.

2.  The Veteran's right ankle disability is not manifested by marked limitation of motion.

3.  During the period on appeal through June 22, 2010, the Veteran's PTSD did not cause occupational and social impairment with deficiencies in most areas.

4.  During the period on appeal beginning June 23, 2010, the Veteran's PTSD did not cause total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for a skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7806 (2011).

2.  The criteria for an evaluation in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for an evaluation in excess of 50 percent for PTSD for the period on appeal through June 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for an evaluation in excess of 70 percent for PTSD for the period on appeal beginning June 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for a left shoulder disorder, to include on a secondary basis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to higher evaluation claims, generic rather than specific information of the evidence needed to substantiate the claim must be provided to the claimant.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  This includes evidence demonstrating a worsening or increase in severity of the service-connected disability at issue and the effect that worsening has on employment.  Id.  Information on how disability evaluations and effective dates are assigned also must be provided.  Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None was found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2006 of the criteria for establishing a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ, which in this case is the RO, in January 2007.  Nothing more was required.  It follows that the letter from around August 2008 and the letters dated in January 2010 and March 2010 readdressing some of the notice elements went above and beyond what was necessary.  The August 2008 letter further went above and beyond what was necessary by providing specific as well as general notice regarding the disability evaluation notice element.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records prior to the Board's June 2010 decision and remand.  In compliance with this remand, VA thereafter obtained updated VA treatment records regarding the Veteran and private treatment records from one provider identified by him.  He additionally was requested to complete and return VA Form 21-4142 (Authorization and Consent to Release Information to VA) regarding Vet Center treatment records pursuant to the remand.  No attempts were made to obtain such records, however, as the Veteran responded by indicating that there were none.  Rather, he indicated participating in "random unofficial get togethers" with other Veterans that sometimes took place at the Vet Center and sometimes at other places.

Before the Board's June 2010 decision and remand, VA examinations addressing the Veteran's skin disability, right ankle disability, and PTSD were performed in September 2006.  VA examinations addressing these disabilities and disorder were performed in September 2009 and June 2010 as directed in the remand.  Each examiner reviewed the claims file, interviewed the Veteran regarding his medical history and relevant symptomatology, as well as conducted a physical assessment.  The examiners assessing the right ankle disability additionally had diagnostic testing completed.  Some of the examiners further commented as to severity of the disability/disorder assessed.  All questions necessary to adjudicate the Veteran's claim therefore are resolved by the VA examinations.  As such, the Board finds that they collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Acknowledgement is given to the Veteran's indication in his January 2007 notice of disagreement (NOD) and in a June 2010 statement that his right ankle range of motion detected upon VA examination was forced at the hands of the examiner and was "with lots of pain and discomfort."  In other words, he asserts that the detected range of motion was passive rather than active.  There is no indication whether the September 2006 examination assessed passive or active range of motion.  However, it readily is inferred that this examination assessed active range of motion.  The June 2010 examination, as set forth below, found very similar range of motion.  This range specifically was noted to be active.  No error accordingly is found with the way range of motion testing was performed at either examination.  To the extent the Veteran alleges error in that his range of motion was reported even though he experienced pain and discomfort therein, discussed below is that applicable statutes and caselaw mandate this protocol.

Discussion of the Veteran's March 2010 Video Conference hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  While the right ankle disability issue incorrectly was stated to be one of entitlement to a compensable evaluation instead of entitlement to an evaluation in excess of 10 percent, this is of no consequence.  This issue as well as the other higher evaluation issues that remain on appeal was explained in that information was elicited from the Veteran concerning his skin, right ankle, and psychiatric symptoms and their severity.  Relevant evidence, in particular treatment records, were identified in that information was elicited from the Veteran regarding who has treated him for these symptoms.  Partially as a result of this testimony, the aforementioned post-remand attempts were made to obtain treatment records.

It is significant that the Veteran has not identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Thus, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran contends that his skin disability is more severe than contemplated by a 30 percent evaluation, that his right ankle disability is more severe than contemplated by a 10 percent evaluation, and that his PTSD was more severe than contemplated by a 50 percent evaluation for the period on appeal through June 22, 2010, and is more severe than contemplated by a 70 percent evaluation for the period on appeal beginning June 23, 2010.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

To that end, an assessment of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.  

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Only the most salient evidence is presented below in conjunction with the applicable rating criteria although all the evidence has been reviewed.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

Noted at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their impact because such is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible, with a few exceptions discussed below, in this regard because no reason for doubt exists.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (collectively holding that VA may consider factors such as a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor in weighing credibility).

1.  Skin

The Veteran's skin disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic Code 7806 concerns dermatitis or eczema.  A 30 percent evaluation is warranted if 20 to 40 percent of the entire body is affected, 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum rating of 60 percent requires that more than 40 percent of the entire body or more is affected, 40 percent or more of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.

In the alternative to the above, Diagnostic Code 7806 also provides that evaluations can be based on disfigurement of the head, face, or neck or on scars depending on the predominant disability.  Diagnostic Code 7800 addresses disfigurement/scars of the head, face, or neck.  Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 pertain to scars.  At the time the Veteran filed his claim, they respectively addressed scars not of the head, face, or neck that are deep (defined as a scar associated with underlying soft tissue damage) or cause limitation of motion, scars not of the head, face, or neck that are superficial (defined as a scar not associated with underlying soft tissue damage) and do not cause limitation of motion, scars that are superficial and unstable, scars that are superficial and painful upon examination, and other scars which are rated on limitation of function of the affected part.

Revisions to these scar Diagnostic Codes became effective on October 23, 2008, during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,708 (2008); see also 77 Fed. Reg. 2,909 and 2,910 (2012) (correcting amendment intended to clarify applicability of the revisions).  However, these revisions are applicable only to claims received by VA on or after this date, or if the Veteran requests review pursuant to the revisions.  Neither circumstance exists in this case.

Throughout the period on appeal, the Veteran reported pain, soreness, tenderness, swelling, and itching with resultant headaches from skin cysts/lesions/bumps that drain constantly.  He complained mostly of these skin cysts/lesions/bumps on his scalp and neck and in his armpits but also indicated that they had spread down his back to his buttocks and down the back of his arms to his buttocks.  The Veteran finally indicated being prescribed antibiotics, anti-inflammatories, ointments, and a shampoo.

A VA treatment record dated in July 2006 contains a diagnosis of recurrent folliculitis made after a boil was found on the right side of his neck at the hairline.  Septra, Bactroban cream, and tramadol were prescribed.

July 2006 treatment records from a private hospital reflect that a large abscess on the posterior right side of the Veteran's neck posterior near the base of skull was causing pain, erythema, and edema.  Use of Septra and Motrin was referenced.  Acute cellulitis and cutaneous abscess were diagnosed.  Rocephin and Lortab were given, and incision and drainage was performed.  Prescriptions were given for doxycycline, Bactrim, and Naprosyn.

Upon VA examination in September 2006, there were multiple cystic open and closed comedomes with pitting and scarring on the Veteran's posterior occiput.  His occiput was tender to palpation but without drainage.  Scarring with keloid formation was present in his bilateral axilla.  They were tender to palpation with no active drainage.  Diagnoses were made of chronic symptomatic HS bilateral axilla and chronic symptomatic acne keloidalis nuchae.

Dermal abscesses were diagnosed in an October 2007 VA treatment record.  In addition to previous prescriptions, Hibiclens was prescribed.

A November 2007 VA treatment record references the Veteran's use of mupirocin ointment, chlorhexidine, and Septra.  Big semisoft nodules on the scalp, a lot of scarring and also some cystic lesions on the posterior neck, a lot of scarring and a few nodules in the armpits, telltale signs of hidradenitis in the groin, and a few nodules on the left lower buttock region were found.  HS was diagnosed.  Chlorhexidine gluconate and doxycycline were prescribed.  One pack of methylprednisolone with no refills additionally was prescribed.

Documented in a January 2008 VA treatment record are findings of skin bridging and chronic infection at the nape of the neck as well as two raised, fluctuant, non-erythematous, and non-tender areas on the scalp.  HS and persistent skin infection were diagnosed.

March 2008 VA treatment records show that the Veteran underwent excision and draining of an infected cyst on his scalp.  

A follicular scalp rash was found in a September 2009 VA treatment record.  Folliculitis was diagnosed.  Prescriptions for doxycycline and ketoconazole shampoo were provided.

Upon VA examination also in September 2009, small sebaceous cysts were found on the top of the Veteran's head and the back of his neck.  They were noted to be very mild, non-disfiguring, non-draining, and non-tender.  No evidence of active HS lesions was found in either axilla, but there was scarring in both from old HS.  HS of the armpits and sebaceous cysts on the neck were diagnosed.

An October 2009 VA treatment record that assessment of the Veteran's head, neck, face, chest, back, and groin was undertaken.  Some boggy areas on the scalp and some small nodules in the axillary region were found.  Minocycline and selenium sulfide lotion newly were prescribed.

In addition to previous prescriptions, a November 2009 VA treatment record shows that prescriptions for indocin and analgesic cream were given.  A February 2010 VA treatment record shows that cipro was prescribed.

Over 20 cystic lesions were noted across the Veteran's scalp, and others were noted in his axilla, according to a May 2010 VA treatment record.  

No rash, acne, or chloracne was found upon VA examination in June 2010.  There was no evidence of active HS in either axilla.  Scattered fluctuant areas of sebaceous cysts were present on the Veteran's head, but there was no sign of infection.  HS and sebaceous cyst of the neck were diagnosed and noted to be without residuals at the present time.

The Veteran indicated in a July 2010 statement that he went to the aforementioned private hospital because his skin cyst was so bad he blacked out several times.  

Based on the above, the Board finds that an evaluation in excess of 30 percent for a skin disability is not warranted.  The criteria for a higher evaluation under Diagnostic Code 5271 have not been met.

At no point has more than 40 percent of the Veteran's entire body been affected.  Reference primarily has been made to his scalp or occiput, neck, and armpits or axilla.  See Dorland's Illustrated Medical Dictionary 187, 1330 (31st ed. 2007); Merriam-Webster's Collegiate Dictionary 87, 858 (11th ed. 2003) (respective medical and lay definitions for axilla and occiput).  Additional references to his back, groin, buttocks, back of the arms, and hands have been made.  However, no mention whatsoever has been made to the Veteran's face, torso, legs, feet, or the front of his arms being affected.

More than 40 percent of the Veteran's exposed areas has not been affected or, at the least, consistently has not been affected.  Of the areas of the body noted to be affected above, the scalp, neck, and hands are the only ones exposed.  It is reiterated that no reference has been made to the face, which also is exposed, being affected.  Only one problematic spot has been or a few problematic spots have been present in these areas on several occasions.  Sometimes no indication was given as to the size of the spot or spots.  A spot was noted to be large or big twice in the early years of the appeal, but spots thereafter have been noted to be small and scattered just as often.  On a few occasions, multiple problematic spots have been present in the exposed areas.  They never have been noted to be sizeable individually or collectively, however.  

Finally, the Veteran has not required continuous or near-continuous systemic therapy during any 12-month period.  Numerous prescriptions have been given to him.  Yet only one was for a corticosteroid or other immunosuppressive drug.  Bactroban, Bactrim, chlorhexidine gluconate, cipro, doxycycline, indocin, ketoconazole shampoo, Lortab, minocycline, Naprosyn, Rocephin, selenium sulfide, Septra, and tramadol indeed are classified as antibiotics, analgesics, non-steriodal anti-inflammatories, antiseptics, antimicrobials, antifungals, and antiseborrheics.  See Dorland's at 12, 196, 317, 352, 369, 572, 890, 946, 997, 1090, 1186, 1207, 1251, 1676, 1714, 1719, 1828, 1977, 1994.  Methylprednisolone is a glucocorticoid and immunosuppressant.  Id. at 1171.  However, this medication was prescribed only once for a relatively short period.  

That leaves for consideration Diagnostic Codes 7800 through 7805.  With respect to disfigurement/scars of the head, face, or neck and scars under Diagnostic Code 7800, the next highest evaluation above 30 percent of 50 percent required visible or palpable tissue loss and gross distortion or asymmetry of two features or paired sets of features at the time the Veteran filed his claim.  Yet there is no indication that he has manifested any tissue loss, distortion, or asymmetry.  Diagnostic Code 7800 alternatively required four or five of the eight characteristics of disfigurement (scars 5 inches or more in length, scar at least one-quarter inch wide at widest part, elevated or depressed surface contour of scar upon palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, underlying soft tissue missing in an area exceeding the same size, and skin indurated and inflexible in an are exceeding the same size), none of which are present.  Diagnostic Codes 7801 and 7805 similarly are not applicable because the Veteran scars have not been noted to be deep or to cause limited motion or other limitation of function.  By inference since the scars are not deep, they are superficial.  Diagnostic Codes 7802 through 7804 further are inapplicable, despite addressing such scars, because they do not provide for a rating above 30 percent.  The maximum evaluation under each indeed is only 10 percent.

Several other Diagnostic Codes pertain to skin disabilities other than those already set forth.  Yet none concern the diagnoses that have been made concerning the Veteran.  Even if this were not the case, like above several call for evaluations to be based on the dermatitis, scars, or disfigurement of the head, face, or neck depending upon the predominant disability.  Of particular note in this regard is Diagnostic Code 7820 for infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases).  Many others contain the same criteria for dermatitis or eczema.  For these reasons, it follows that consideration of alternative Diagnostic Codes is unnecessary.  

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.

2.  Right Ankle

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's right ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5271.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating under another Diagnostic Code.  See 38 C.F.R. § 4.27.  The four digits before the hyphen is the Diagnostic Code for the disability.  Id.  The four digits after the hyphen is the Diagnostic Code for the disability specifically found to be most analogous.  38 C.F.R. § 4.27.  

Diagnostic Code 5024 addresses tenosynovitis.  It provides that rating shall be based on limitation of motion of the affected parts, as degenerative arthritis.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent evaluation for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

Diagnostic Code 5271 addresses the limited motion of the ankle.  Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  Marked limitation of motion of the ankle warrants the maximum 20 percent rating.  

Normal range of motion for the ankle is from 0 degrees to 20 degrees dorsiflexion and from zero degrees to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  The words "moderate" "marked" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an equitable and just decision.  38 C.F.R. § 4.6.  Of assistance in this regard is the fact "moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's at 798.  "Marked" is generally defined as "having a distinctive or emphasized character."  Id. at 760.  

Throughout the period on appeal, the Veteran has reported right ankle pain, discomfort, a locking sensation, swelling, stiffness, weakness, and limited motion.  He indicated that these symptoms cause difficulty ambulating or otherwise getting around.

The Veteran reported daily severe flare ups lasting one hour with weightbearing such that he cannot walk without pain upon VA examination in September 2006.  He also reported wearing a brace on occasion.  Assessment showed him to ambulate unassisted with an erect posture and normal gait.  The right ankle was tender to palpation.  Initial and repeated range of motion was dorsiflexion to 10 degrees and plantar flexion to 45 degrees all without pain.  It was noted that additional limitation due to repetitive use or flare ups could not be determined without resort to mere speculation.  X-rays were normal.

Upon VA examination in June 2010, the Veteran denied flare ups.  He ambulated with a one prong cane and had normal posture but an antalgic gait.  There was no laxity in the right ankle.  Initial and repeated range of motion was from zero to 10 degrees dorsiflexion and from zero to 20 degrees plantar flexion.  Pain as opposed to other factors such as fatigability, lack of endurance, and weakness was identified as the limiting factor.  It was noted that additional limitation due to flare ups could not be determined without resort to mere speculation.  X-rays were normal.

The Board finds, given the above, that an evaluation in excess of 10 percent for a right ankle disability is not warranted.  Diagnostic Code 5024, via Diagnostic Code 5003, does not apply since rating on the basis of limitation of motion under Diagnostic Code 5271 has resulted in a compensable evaluation.  The criteria for a higher evaluation under Diagnostic Code 5271 have not been met.

The Veteran's right ankle manifests limitation of motion most appropriately characterized as moderate rather than marked pursuant to Diagnostic Code 5271.  A considerable range of motion has been possible during the entire period on appeal even taking into account DeLuca, Mitchell, and associated regulations.  There consistently (initially as well as repeatedly thereafter) was a 10 degree loss of dorsiflexion, which equates to dorsiflexion at 50 percent of normal, with no pain early on during the period on appeal.  The same is true a few years later with the exception that there was pain and it was determined to be the factor preventing even greater dorsiflexion.  Plantar flexion consistently was normal and without pain early on during the period on appeal.  A few years later, pain consistently caused a loss of 25 degrees of plantar flexion.  This equates to approximately 44 percent of normal.

As would be expected by this considerable range of motion, the Veteran's gait was normal early during the period on appeal.  It was antalgic a few years later, but this was not attributed specifically to his right ankle.  Of note in this regard is that he also is service-connected for a right thigh disability, a right knee disability, a left knee disability, and a left foot disability.  Entitlement to service connection for a right foot disability is referred to the AOJ herein.

Acknowledgement is given to the fact that an examiner early on during the period on appeal indicated that additional limitation due to repetitive use or flare ups could not be determined without resort to mere speculation while the examiner a few years later indicated the same for flare ups only.  "An examiner's conclusion that a[n] ... opinion is not possible without resort to speculation is a medical conclusion just as much as a ... conclusive opinion."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the conclusion must be made after consideration of "all procurable and assembled data" and the basis for it must be provided or otherwise be apparent.  Id.  

It appears that this first requirement was met since the claims file was reviewed and the Veteran interviewed by both examiners, but the second was not met since no explanation was set forth and none is obvious to the Board.  Yet this is of no consequence here.  Repetitive use indeed was addressed early on in that range of motion was measured more than once.  There was no additional limitation since the range stayed the same both in dorsiflexion and plantar flexion.  No other information was required.  Daily short-term flare ups producing an inability to walk without pain were reported by the Veteran early on.  Readily inferred from this is that he was capable of walking despite his pain even during flare-ups.  It follows that he retained significant range of motion during them.  No discussion of flare ups was needed a few years later as they were denied by him.

Four Diagnostic Codes pertain to ankle disabilities in addition to those above.  However, none are applicable here.  Two concern ankylosis, which the evidence shows the Veteran does not have.  See Dorland's at 94 (defining ankylosis as immobility and consolidation of a joint).  Discussed above indeed was that he has had considerable range of motion in both directions.  One Diagnostic Code concerns malunion, which the evidence also shows the Veteran does not have.  His X-rays indeed consistently have been normal.  The final Diagnostic Code is for astragalectomy, a surgical procedure for which there is no indication the Veteran has undergone.  

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.

3.  PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent evaluation is reserved for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Score ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The symptoms listed in Diagnostic Code 9411 are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  All symptoms that impact occupational or social impairment must be considered.  Id. at 443; 38 C.F.R. § 4.126.  An examiner's classification of the level of impairment, by words or by GAF score, thus is to be considered but is not determinative.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  

a.  Period on Appeal through June 22, 2010

Throughout the period on appeal through June 22, 2010, the Veteran reported depression, crying spells, diminished to loss of interest in significant activities, anxiety, becoming agitated easily, fear of people and things around him, sleep problems, flashbacks, some intrusive memories, racing thoughts, focus and concentration problems, hypervigilance, exaggerated startle response, decline in his mood, irritability, isolation/withdrawal from others, and decline in his hygiene.  He indicated that he usually stays home and spends his time watching television, reading the paper, and playing chess on the computer.  

A February 2006 VA treatment record contains the Veteran's denial of suicidal and homicidal ideation.  He indicated getting out more to the store and his aunt's house.  Upon assessment, he was casually dressed and had good hygiene, a depressed mood, and a congruent somewhat tearful affect.  His speech and memory were within normal limits.  His thought processes were organized, and his insight and judgment were fair.  A GAF score of 54 was assigned.

Upon VA examination in September 2006, the Veteran reported that he socializes only with family members.  With respect to family, he reported never marrying and maintaining contact only with his oldest of two sons.  With respect to work, the Veteran reported being unemployed and thought he quit his last job as a truck driver due to his knees.  He denied suicidal or homicidal ideation.  The Veteran was found to be casually dressed, adequately groomed, and able to maintain his personal hygiene.  He was fully alert and oriented, pleasant, and maintained eye contact.  His speech was linear and coherent as well as of normal rate and volume.  His mood was dysphoric and his affect blunted.  His thought content and processes were within normal limits without any indication of delusions or hallucinations.  No inappropriate behavior or significant judgment impairment was noted.  There was no evidence of gross memory loss or impairment, but the Veteran seemed to be feigning some memory problems.  A GAF score of 62 was assigned.  It was noted that the Veteran is able to perform his activities of daily living.

The SSA characterized the Veteran's psychiatric impairment as "not severe" in March 2007.  He was found to have no limitation with respect to activities of daily living and no difficulties in maintaining social functioning or in maintaining concentration, persistence, or pace.  More specifically in this regard, it was noted that he manages his personal care and does not like crowds.  It further was noted that he lives with a brother, sees and visits his aunt weekly, and plays cards with other Veterans three to four times per week in addition to maintaining contact with a son.

VA treatment records dated subsequently in 2007 through 2009 document the following.  The Veteran's speech was clear in October 2007.  He was fully oriented a month later.  He denied suicidal and homicidal ideation as well as hallucinations in April 2008.  The Veteran was fully oriented in October 2009.

Upon VA examination for unrelated conditions in September 2009, the Veteran reported spending time with other Veterans.

The Veteran testified that he does not have any friends at the March 2010 Video Conference hearing.  He then testified that a cousin drove him to the hearing.

A May 2010 VA treatment record mentions a friend.  The record also reveals that the Veteran reported good relationships with family members.  He additionally reported passive thoughts of wishing he was dead but denied active thoughts of self-harm or a history of suicide attempts.  He denied homicidal ideation and psychotic symptoms.  The Veteran was found to be somewhat unkempt with depressed mood and flat affect.  He was slow to respond and appeared to be experiencing some thought blocking.  A GAF score of 55 was assigned.  

A VA treatment record dated later in May reflects the Veteran's denial of suicidal ideation.  He once again was found to have a depressed mood.  His affect was congruent therewith.  The Veteran was slightly more animated with less apparent thought blocking.

In light of the above, the Board finds that an evaluation higher than 50 percent is not warranted for PTSD for the period on appeal through June 22, 2010.  The criteria for even the next highest evaluation of 70 percent have not been met.  It is acknowledged that the Veteran's symptoms caused occupational and social impairment during the aforementioned period.  Yet the severity of this impairment did not arise to the level of creating deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  

The Veteran's symptoms did not include, or only sporadically, include many of those noted to cause deficiencies in most of these areas.  Specifically, he never was found to engage in obsessional rituals, his speech never was problematic, he always was fully oriented, and mention never was made to unprovoked irritability (as opposed simply to irritability) or any acts of violence.  Suicidal ideation was denied by him on all occasions except one, and even then it was passive rather than active.  His grooming and hygiene similarly was acceptable on all occasions except one.  He was deemed able to maintain his hygiene.  Although the Veteran competently reported isolation from all except family, he is not credible in this regard.  He may not have liked crowds, but he associated with other Veterans and possibly a friend as well as with a son, a brother, an aunt, and a cousin.  He further was described as pleasant and found to have no difficulties in maintaining social functioning at least at some level.  Depression and/or dysphoria were the Veteran's predominant mood.  However, he was able to undertake his activities of daily living with no limitation despite this mood.

Occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood other than from the above symptoms further did not exist.  The Veteran was unemployed and thought he quit his last job for physical rather than psychiatric reasons.  No judgment deficiencies ever were found.  A thinking deficiency, in particular some thought blocking, only was found once and had resolved at least somewhat within a few weeks.  Focus and concentration issues competently were reported by the Veteran, but he is not credible.  He was found not to have difficulties in this regard.  Further, he was able to play cards and computer chess and to testify appropriately and effectively during his March 2010 Video Conference hearing.  Some memory problems were detected once, but it appeared that the Veteran was feigning them.  No memory problems were apparent at the aforementioned hearing.

Finally, GAF scores ranging from 54 to 62 were assigned.  These scores indicate only mild to moderate symptoms and some to moderate difficulty in occupational and social functioning.  They thus convey occupational and social impairment of lesser severity than that with deficiencies in most areas.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings within the period on appeal through June 22, 2010, are warranted.  It follows that such ratings are not warranted since the above findings apply to this entire period.  The Veteran's symptoms indeed were fairly constant throughout it.  The few fluctuations that were found were not significant enough to trigger a higher evaluation as they were relatively minor and/or short-lived.

b.  Period on Appeal Beginning June 23, 2010

A VA examination was conducted on June 23, 2010.  In addition to a majority of the symptoms (but notably not anxiety, racing thoughts, or a decline in hygiene) he reported during the period on appeal through June 22, 2010, the Veteran complained of a sense of a foreshortened future, restricted range of affect, a lack of social relationships.  He indicated that the son he maintained contact with had passed away, that he hardly sees the brother he lives with, and that neither of his two sisters lives nearby although one calls to check on him.  He also indicated that he watches television.  The Veteran denied a history of suicide attempts and a history of violence.  

The Veteran was found to be clean, neatly groomed, and appropriately as well as casually dressed.  He thus was determined to be able to maintain minimum personal hygiene.  The Veteran was fully oriented, cooperative, friendly, and relaxed.  His speech was unremarkable.  His mood was dysphoric and his affect constricted.  His attention was intact while his remote, recent, and immediately memory was grossly intact.  The Veteran's thought processes and content were unremarkable without delusions, hallucinations, or thoughts of suicide or homicide.  With respect to judgment, he understood the outcome of his behavior.  With respect to insight, he understood that he has a problem.  His impulse control was fair.  There was no indication of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or episodes of violence.  A GAF score of 58 was assigned.  It was noted that the Veteran had no problems performing his activities of daily living.  Finally, it was opined that there was not total occupational and social impairment but that there were deficiencies in most areas.

From the above, the Board finds that an evaluation higher than 70 percent is not warranted for PTSD for the period on appeal beginning June 23, 2010.  The criteria for the next highest and maximum evaluation of 100 percent have not been met.  It is acknowledged, like above, that the Veteran's symptoms cause occupational and social impairment.  Yet this impairment is not total.  

The Veteran's symptoms do not include any of those noted to cause total impairment.  Specifically, his thought processes and ability to communicate (speech) both have not evidenced any impairment, gross or otherwise.  He has not had any delusions, hallucinations, suicidal or homicidal thoughts; nor has he behaved inappropriately and has otherwise been fully oriented.  He has no problems with performing activities of daily living including maintaining minimum personal hygiene.  That the Veteran was able to discuss several close relatives is indicative that he has not had memory loss concerning their names.  Nowhere is it manifest that he has had memory loss of his own name or former occupation.

Total occupational and social impairment other than from the above symptoms further does not exist.  It appears that the Veteran remains unemployed since employment was not mentioned.  However, it was noted above that he thought he quit his last job for physical rather than psychiatric reasons.  He maintains contact with a sister and has been described as friendly.  Gross problems in numerous areas, which would be expected if there were total occupational and social impairment, do not exist.  No deficiencies have been detected regarding the Veteran's attention, memory, judgment, or insight.  He has been relaxed rather than experiencing panic attacks.  He has not acted in an obsessional/ritualistic manner or violently given his fair impulse control.  

Finally, a GAF score of 58 has been assigned.  This score is indicative of only moderate symptoms and moderate difficulty in occupational and social functioning.  It thus conveys occupational and social impairment of substantially less severity than total.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings within the period on appeal beginning June 23, 2010, are warranted.  It follows that such ratings are not warranted since the above findings apply to this entire period.

B.  Extraschedular

The above determinations continuing the Veteran's 30 percent evaluation for his skin disability, 10 percent evaluation for his right ankle disability, 50 percent evaluation for his PTSD for the period on appeal through June 22, 2010, and 70 percent evaluation for his PTSD for the period on appeal beginning June 23, 2010, as they involve application of pertinent provisions of the VA's Schedule for Rating Disabilities, are made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

The Veteran has not raised the issue of entitlement to an extraschedular evaluation for his skin disability, for his right ankle disability, or for his PTSD either during the period on appeal through June 22, 2010, or beginning June 23, 2010.  There further has been no showing from the record that either of these disabilities or this disorder during either period could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms predominantly are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as DeLuca, Mitchell, Richard, and Mauerhan.  One or more higher evaluations are provided for by the criteria, but, as explained above, the currently assigned evaluations adequately describe the severity of the Veteran's skin disability, right ankle disability, and PTSD both in the period on appeal through June 22, 2010, and beginning June 23, 2010.  In other words, the impact of each of these disabilities and disorder is encompassed by its current evaluation.

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran has not manifested an exceptional skin disability picture, right ankle disability picture, or PTSD disability picture to include during either period on appeal.  Discussion of whether he exhibits (or exhibited with respect to PTSD during the period on appeal through June 22, 2010) related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 30 percent for a skin disability is denied.

An evaluation in excess of 10 percent for a right ankle disability is denied.

An evaluation in excess of 50 percent for PTSD for the period on appeal through June 22, 2010, is denied.

An evaluation in excess of 70 percent for PTSD for the period on appeal beginning June 23, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


